Simmons, Justice.
There was no error in overruling the motion to set aside the judgment in this case. It was a matter within the discretion of the court, and we do not think the court in this case abused that discretion. If the plaintiff in error had a good ground of continuance at the term at which the verdict was rendered against him on the notes, and the court refused to continue, he should *76have filed his bill of exceptions at that term, and should not have waited until the next term of court and then moved to set aside the judgment.
Judgment affirmed.